DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinhauser et al (U.S. Patent Application Publication No. 2009/0272412), hereinafter “Steinhauser”, in view of Brown (U.S. Patent No. 4,315,522).
	With respect to Claim 1, Steinhauser, Figures 1-32, teaches a hose reel unit 1 for a high-pressure washer, the hose reel unit comprising: 
a hose reel 14 comprising a receptacle; 
a reel hose 11 disposed in the receptacle and comprising a first end configured to connect to a supply line of the high-pressure washer and further comprising a second end configured to connect to a washer wand 7,8 of the high- pressure washer.
Steinhauser teaches all the elements of the hose reel except for
a guide device configured to guide the reel hose; 
wherein the hose reel is configured to rotate about an axis of rotation for winding and unwinding the reel hose; wherein the hose reel comprises a first sidewall and a second sidewall delimiting the receptacle in a direction of the axis of rotation; 
wherein the first end of the reel hose extends from the receptacle of the hose reel to the first sidewall; 
wherein the first end of the reel hose is arranged coaxially to the axis of rotation; wherein the guide device is arranged between the first sidewall and the second sidewall and guides the reel hose such that the axis of rotation extends through the reel hose; 
wherein the guide device is spaced apart from the first end of the reel hose at a support distance, the support distance measured in the direction of the axis of rotation.  
However, Brown, Figures 1-8, teaches 
a guide device 19,20,21 (See Figure 7) configured to guide the reel hose 40; 
wherein the hose reel 40 is configured to rotate about an axis of rotation for winding and unwinding the reel hose 1; wherein the hose reel 1 comprises a first sidewall 7 and a second sidewall 8 delimiting the receptacle in a direction of the axis of rotation; 
wherein the first end of the reel hose extends from the receptacle of the hose reel to the first sidewall; 
wherein the first end of the reel hose is arranged coaxially to the axis of rotation; wherein the guide device is arranged between the first sidewall and the second sidewall and guides the reel hose such that the axis of rotation extends through the reel hose; 
wherein the guide device is spaced apart from the first end of the reel hose at a support distance, the support distance measured in the direction of the axis of rotation.
It would have been obvious to one of ordinary skill in the art to provide Steinhauser with a guide device, as taught by Brown, for the purpose of aiding the hose to be wound orderly on the receptacle between the first and second sidewalls.  
With respect to Claim 2, Steinhauser further teaches wherein the first sidewall is spaced apart from the second sidewall at a sidewall distance, measured in the direction of the axis of rotation in an interior of the hose reel that is surrounded by the receptacle, wherein the support distance amounts to 20% to 80% of the sidewall distance.  
With respect to Claim 3, Brown further teaches wherein the guide device is spaced apart from the first sidewall at a wall distance, measured in the direction of the axis of rotation, wherein the wall distance amounts to 20% to 80% of the sidewall distance.  
With respect to Claim 11, Brown further teaches wherein the guide device is embodied as an insertion component that is separate from the hose reel.  
With respect to Claim 12, Brown further teaches wherein the insertion component is a plate.  
With respect to Claim 13, Brown further teaches wherein the hose reel comprises two halves and the guide device is clamped between the two halves.  
With respect to Claim 14, Steinhauser, Figures 1-32, teaches a hose reel assembly 1 for a high-pressure washer, the hose reel assembly comprising:
a hose reel unit comprising: 
a hose reel 11,12,13,14 comprising a receptacle; 
a reel hose 11 disposed in the receptacle and comprising a first end and a second end; 
a hose connector 5 connecting the first end of the reel hose 11 to a supply line of the high-pressure washer, wherein the second end of the reel hose is configured to connect to a washer wand 7,8 of the high-pressure washer; 
a first bearing support (left column of cart) and a second bearing support (right column of cart) of the high- pressure washer, wherein the hose reel is supported in the first bearing support and in the second bearing support so as to be rotatable about an axis of rotation (about shaft 15) for winding and unwinding the reel hose; 
wherein the hose reel comprises a first sidewall 13 and a second sidewall 14 delimiting the receptacle in a direction of the axis of rotation; 
wherein the first end of the reel hose extends from the receptacle of the hose reel to the first sidewall; 
wherein the first end of the reel hose is arranged coaxially to the axis of rotation and is supported coaxially to the axis of rotation by a first one of the two bearings supports; 
wherein the hose connector 5 comprises a connecting socket connected to the first end of the reel hose and a bearing socket connected to the supply line of the high-pressure washer, wherein the bearing socket is secured fixedly at the first bearing support, and wherein the connecting socket is rotatable relative to the bearing socket about the axis of rotation.  
Steinhauser teaches all the elements of the hose reel except for
a guide device configured to guide the reel hose
wherein the guide device is arranged between the first sidewall and the second sidewall and guides the reel hose such that the axis of rotation extends through the reel hose; 
wherein the guide device is spaced apart from the first end of the reel hose at a support distance, the support distance measured in the direction of the axis of rotation.
However, Brown, Figures 1-8, teaches
a guide device 19,20,21 (See Figure 7) configured to guide the reel hose 40
wherein the guide device 19,20,21 (See Figure 7) is arranged between the first sidewall 7 and the second sidewall 8 and guides the reel hose such that the axis of rotation extends through the reel hose 40; 
wherein the guide device is spaced apart from the first end of the reel hose at a support distance, the support distance measured in the direction of the axis of rotation.
It would have been obvious to one of ordinary skill in the art to provide Steinhauser with a guide device, as taught by Brown, for the purpose of aiding the hose to be wound orderly on the receptacle between the first and second sidewalls.
With respect to Claim 15, Brown further teaches wherein the hose connector is sealed by seals 22 arranged between the bearing socket and the connecting socket.  
With respect to Claim 16, Steinhauser further teaches wherein the hose connector is arranged in a housing of the first bearing support, wherein the housing comprises a service flap 12, and wherein the hose connector is accessible via the service flap from an exterior of the housing.  
With respect to Claim 17, Steinhauser further teaches wherein the service flap 12 is secured by a snap connection at the housing.
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654